ALLOWABILITY NOTICE

EXAMINER COMMENT
	In the reply filed 4/18/2022, Applicant amended Claims 1, 7, 16, 18, 21, 26, and 27, and added new claims 28-29.  Claims 1-4, 6-8, 16, 18-21, and 24-29 are currently pending. 

ALLOWED CLAIMS
Claims 1-4, 6-8, 16, 18-21, and 24-29 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest an apparatus for applying negative pressure to a wound having the claimed arrangement of the first and second circuit boards, wherein the second board is configured to radiate and detect electromagnetic waves from a side of the board.  Specifically, the prior art does not teach that the second board is mechanically mounted to the first board and being oriented in the housing to face toward a side of the housing that is configured to support a canister, such that the electromagnetic waves are transmitted toward the canister.  This configuration is illustrated in Figure 9 of the instant application.  The claimed circuit board configuration allows the antenna to be directed away from the pump assembly, thereby minimizing electromagnetic interference. 
The closest prior art is Begin (cited in the previous office action), which teaches an apparatus for applying negative pressure, the apparatus comprising a first circuit board 264 and an antenna board 260 (a second circuit board) that are mounted to the housing on opposite sides thereof (Figures 2E-2F).  Begin does not teach or suggest that the second (antenna) circuit board is mechanically mounted to the first circuit board and facing toward the side of the housing that is configured to support the canister (i.e. in the downward direction.  Furthermore, it is unclear why one of ordinary skill in the art at the time of invention would have been motivated to modify Begin’s circuit board configuration.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781